Citation Nr: 1241597	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for alcohol dependence, including as secondary to posttraumatic stress disorder (PTSD).  




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in October 2010.  A transcript of the hearing has been associated with the claims file.

In July 2011, the Board remanded the issues on appeal to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  These issues have now been returned to the Board for further appellate action.

In the same July 2011 action, the Board granted service connection for PTSD.  Upon return to the RO, a rating decision was issued in July 2011 granting service connection for PTSD, and assigning an initial 30 percent schedular disability rating effective from July 13, 2010.  The Veteran did not file a notice of disagreement (NOD) disagreeing with either the schedular rating or effective date assigned by the RO on that issue.  Thus, the issue is not in appellate status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, an NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

As discussed in greater detail below, the issue of entitlement to service connection for alcohol dependence is encompassed within the scope of the instant appeal as a component of the remanded claims of entitlement to service connection for peripheral neuropathy of the left lower extremity and right lower extremity.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011).  Consequently, it is listed on the title page.  It is being remanded for further action.  

Following the last RO adjudication of the case in an August 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran in April 2011, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement service connection for (1) peripheral neuropathy of the left lower extremity; (2) peripheral neuropathy of the right lower extremity; and (3) alcohol dependence, are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The most probative evidence of record establishes that the Veteran has not been diagnosed with a neurologic disorder, to include peripheral neuropathy, of the left upper extremity or right upper extremity at any point during the pendency of the appeal.


CONCLUSION OF LAW

1.  A neurologic disorder of the left upper extremity, to include peripheral neuropathy, was not incurred in active service, nor may it be presumed to have been incurred by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  A neurologic disorder of the right upper extremity, to include peripheral neuropathy, was not incurred in active service, nor may it be presumed to have been incurred by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the duty to notify, the Veteran was sent a letter in June 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The June 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the June 2006 letter, which was sent prior to the January 2007 rating decision on appeal, no further development is required with respect to the duty to notify.   

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before the undersigned.  The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional medical records, that remains outstanding.  Of particular importance in this regard, the Veteran's service organization representative at the Board hearing explained the issues on appeal, and the Veteran identified all pertinent treatment providers.  Otherwise, the Acting Veterans Law Judge attempted to identify any pertinent evidence that may have been overlooked, such as by asking whether any doctor had related peripheral neuropathy to Agent Orange or otherwise to service.  See Hr'g Tr. at 12.  Accordingly, the undersigned has satisfied all hearing officer duties as presently directed by 38 C.F.R. § 3.103(c).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 (Vet. App., October 16, 2012).  

The Board recognizes that the Veteran's Social Security Administration (SSA) records, although potentially pertinent, have not been obtained.  Numerous attempts were made to obtain them, but the SSA informed VA in July 2011 that the Veteran's records had been destroyed.  The Veteran was advised of this fact by a September 2011 RO letter.  Under such circumstances, no further efforts are required to attempt to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2).  

Also, the Veteran was afforded VA examinations, most recently in August 2011, to address the medical issues raised by the case.  The Board finds that the VA examinations are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed peripheral neuropathy in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board acknowledges that the claims of service connection for peripheral neuropathy of the lower extremities are being remanded below due, in part, to the inadequacy of the August 2011 VA examination.  However, the remand is based on the inadequacy of the VA examiner's etiology opinion, particularly, by not addressing whether peripheral neuropathy of the lower extremities is related to the Veteran's Agent Orange exposure.  In contrast, the August 2011 VA examination is not inadequate to the issues of peripheral neuropathy of the upper extremities.  Specifically, the August 2011 VA examination establishes that the Veteran is not presently diagnosed with such a disorder in either upper extremity.  Consequently, the basis for the remand is not material to the instant claims, as there can be no basis for a nexus to service without a current diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  For this reason, the August 2011 VA examination is not inadequate to decide the instant claims.  

The Board accordingly finds no reason to remand for further examination.    

The Board also finds that there was substantial compliance with the July 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to attempt to obtain the Veteran's SSA records, but to notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  As explained above, the Veteran's SSA records were destroyed, which was discovered upon remand in July 2011; the Veteran was advised of this fact in September 2011.  

The Board then directed that the Veteran be scheduled for a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral upper extremities.  As indicated, this was accomplished by an adequate VA examination in August 2011.  

The AMC/RO then readjudicated the claims in an August 2012 Supplemental Statement of the Case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the July 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran has filed an original claim of entitlement to service connection for peripheral neuropathy of the left upper extremity and right upper extremity.  Because these issues are related, the Board will address them together.  

As an initial matter, the Board finds that this claim is limited in scope to the issue of a neurological disorder of the upper extremities.  The Veteran himself has submitted numerous written statements in support of his appeal ("testimonial statements"), in which he has repeatedly identified having "peripheral neuropathy" due to Agent Orange.  He has also variously described symptoms involving numbness and tingling.  The Board finds that these statements demonstrate that this disorder involves symptoms that can be expressed without recourse to complex medical terminology.  Various records also reflect a past history of "trigger finger" repair.  (Trigger finger is the popular name of stenosing tenosynovitis, a painful condition in which a finger or thumb locks when it is bent (flexed) or straightened (extended). Gale Encyclopedia of Medicine, 4th Ed., June 2012.)  The Veteran's own testimonial statements, such as an April 2011 statement, document his complaints of pain related to that "trigger finger" of the right hand.  The Veteran, however, has not described such symptoms in the context of his peripheral neuropathy claim.  Rather, his statements attribute numbness and tingling to peripheral neuropathy, rather than pain related to trigger finger, which reflect his understanding that such symptoms are distinct.  Also significant, the RO's development and adjudication of the claim was limited in scope to a neurologic disorder involving peripheral neuropathy.  Thus, the instant appeal involves a claim of service connection for peripheral neuropathy, but not an orthopedic disorder, such as trigger finger.  See DeLisio, 25 Vet. App. at 53-54; Brokowski, 23 Vet. App. at 86-87; Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, service connection may be established on a presumptive basis for a disease resulting from exposure to an herbicide agent such as Agent Orange.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e), including acute or subacute peripheral neuropathy, if it became manifest to a degree of 10 percent or more within a year after the last date on which there was exposure to an herbicide agent during active military, naval, or air service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  For the purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) Note (2).
However, pertinent to all claims, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh that evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative value to one medical opinion over another by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or etiology if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433, n.4; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Board finds, after careful consideration of all material evidence, that the weight of the most probative evidence is against the claim, as such evidence demonstrates that the Veteran does not have a diagnosis of peripheral neuropathy of either the left upper extremity or right upper extremity at any time during the pendency of the instant appeal.  

Specifically, the Veteran filed his original claim of service connection in April 2006.  In pertinent part, he wrote that he had primary sensory neuropathy in both hands, which had been diagnosed at a VA outpatient clinic.  He attached the VA progress notes that he felt were pertinent.  Importantly, these VA progress notes precede the instant period of appellate review, which began with the filing of his April 2006 claim.  Moreover, these VA outpatient progress notes show that electromyography (EMG) and vascular studies were normal.  Nonetheless, consistent with his April 2006 claim, a March 2005 VA progress note documents a diagnosis of primary sensory neuropathy and bilateral mild ulnar palsies by history with no correlating examination findings.  The neurologist noted that it was not uncommon for primary sensory neuropathy to symptomatically precede abnormalities on EMG.  

Shortly after he filed his instant claim of service connection in April 2006, the Veteran was afforded a VA examination in July 2006.  The VA examiner reviewed the facts of the case, including the Veteran's contentions, his self-reported history, and his past medical records.  The Veteran related complaints of symptoms in the lower extremities, but not the upper extremities.  The VA examiner also performed a clinical evaluation, including review of diagnostic testing.  A neurologic examination revealed sensation to light touch and pinprick decreased in the hands.  An EMG and nerve conduction study (NCS) showed no electrodiagnostic study evidence of carpal tunnel syndrome, tardy palsy, neuropathy or cervical radiculopathy into the right upper extremity.  (The EMG/NCS test did not include the left upper extremity.)  Consistent with the EMG/NCS study, the VA examiner did not diagnose a neurologic disorder, such as peripheral neuropathy, of either the left or right upper extremity.

Most recently, the Veteran underwent a second VA examination in August 2011.  As with the July 2006 VA examination, the August 2011 VA examiner reviewed the facts of the case, including the Veteran's contentions, his self-reported history, and his past medical records, including all prior EMG test results.  In pertinent part, the Veteran related complaints of numbness and a tingling sensation in the hands since approximately seven years prior.  He indicated to the VA examiner that the sensation in the legs was worse than his hands and he denied experiencing numbness and tingling in his hands at that time.  The VA examiner also performed a clinical evaluation, including review of diagnostic testing.  Neurologic testing of both upper extremities was found to be "normal."  A contemporaneous, August 2011 VA EMG/NCS test notes that the Veteran denied symptoms involving the hands, except for pain from trigger fingers; the impression was that there was no clinical evidence of neuropathy on upper extremities; the EMG was discontinued.  Based on these examination results, the August 2011 VA examiner diagnosed the Veteran with lumbar degenerative disc disease associated with numbness/tingling in the upper extremities.  The VA examiner concluded the EMG summary indicated no peripheral neuropathy of the upper extremities.  Therefore, the examiner concluded the Veteran did not have upper extremity neuropathy.  

The Board finds that this evidence is the most probative evidence of record as it was objective, independent, and thorough.  It confirms that the Veteran is not diagnosed with peripheral neuropathy of either upper extremity.  Moreover, this evidence is not contradicted by any remaining probative evidence of record.  

Also of record, the Veteran submitted a September 2006 letter from his VA primary care provider written in support of his instant appeal.  This VA physician noted that the Veteran was being followed for numerous disabilities, including "neuropathy" and "numbness."  The VA physician, however, did not identify which extremity or extremities was involved.  

Similarly, a February 2011 VA outpatient progress note documents the Veteran's complaints of peripheral neuropathy causing him a lot of numbness and cramping pain and limitations of his activities.  The assessment was peripheral neuropathy.  Again, the extremity or extremities involved was not identified.  

The Board finds that the September 2006 and February 2011 records do not contradict the VA examination results discussed above.  Although they do not expressly confirm that the Veteran did not have peripheral neuropathy of either upper extremity, they are entirely consistent with other evidence of record showing peripheral neuropathy involving the lower extremities.  Therefore, it is most reasonable to conclude, when considering this evidence in the context of the entire record, that they do not indicate a diagnosis of peripheral neuropathy of either upper extremity.  See Kahana, 24 Vet. App. at 435 (the Board may permissibly draw 'inference[s] based on the evidence' as long as any inference resulting in a medical determination is independent and cited).  

Although the Veteran himself wrote in his April 2006 claim that he was diagnosed with peripheral neuropathy of the upper extremities, his statements are nonprobative for two reasons.  

First, his statements, as shown, conflict with subsequent medical records showing that a diagnosis of peripheral neuropathy of the upper extremities was not made.  This demonstrates that his April 2006 claim was based on a misunderstanding of the tentative diagnosis made in March 2005, which is contradicted by the later evidence.  
Second, the Veteran's later testimonial statements indicate both (a) that he did not have symptoms involving the upper extremities and (b) that a diagnosis had not been made.  For instance, in his November 2007 notice of disagreement, he described "hav[ing] neuropathy in my lower legs."  He did not, by comparison, identify having neuropathy of either upper extremity.  Likewise he emphasized in a February 2009 statement, "I do have peripheral neuropathy in my lower legs, from the knees down."  The remainder of his February 2009 statement, while lengthy, does not indicate upper extremity symptoms.  Then, at his October 2010 Board hearing, he testified that he was "fully aware of my lower legs, all the time."  Hr'g Tr. at 9.  He again did not describe such symptomatology involving either upper extremity.  He then wrote in an April 2011 testimonial statement that he had trigger finger on the index and pinkie fingers of his right hand, but once more did not identify neuropathy in the upper extremities.  

The Veteran's November 2007 and February 2009 statements, and his October 2010 Board hearing testimony, do not reflect his affirmative statements that he did not have peripheral neuropathy of either upper extremity.  Nonetheless, the Board is mindful that these statements were submitted in support of his instant appeal.  Thus, it is most reasonable to conclude that had he been experiencing such symptoms, or been diagnosed with peripheral neuropathy of either upper extremity, he would have related such facts in some manner in these testimonial statements.  Because he did not, it raises an inference that such a diagnosis had not been made and that he was not experiencing such symptoms.  See, e.g., Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (explaining that generally, an absence of evidence showing symptoms or treatment may not be considered substantive negative evidence, except "where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom" or if the fact would have normally been recorded).   

In short, the Veteran's own statements neither relate a confirmed diagnosis of peripheral neuropathy in either the left upper extremity or right upper extremity, nor describe ongoing symptomatology of such.  Again, the medical records intermittently relate such symptomatology, but testing consistently demonstrates that he does not have peripheral neuropathy of either upper extremity.  In light of the conflicting statements and evidence, his testimony indicating a diagnosis of peripheral neuropathy is noncredible evidence supporting such a conclusion.  

Moreover, the question of whether the Veteran is presently diagnosed with peripheral neuropathy of either upper extremity is a complex medical question outside the competence of a layperson.  His own opinion is therefore not competent evidence of a diagnosis.    See Kahana, 24 Vet. App. at 433, n.4; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.   

In conclusion, the Board finds after careful review of the entire record that the weight of the evidence is against the Veteran's claims of service connection for peripheral neuropathy of the left upper extremity and right upper extremity.  The record demonstrates that the disorder has not been diagnosed at any time during the pendency of the instant appeal.  Accordingly, the claim must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  Without evidence of a current disability, the contingent question of whether a current disability is related to service need not be addressed.  

 In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.




REMAND

The Board previously remanded the Veteran's claims of service connection for peripheral neuropathy of each lower extremity in July 2011.  

Following the Board remand, the Veteran was afforded a VA examination in August 2011.  The VA examiner, after a record review and clinical evaluation, concluded that peripheral neuropathy of the lower extremities is likely due to alcohol use, with a lumbar condition being a contributing factor.  

The Board finds, after careful consideration, that the August 2011 VA examination is inadequate to decide the case and is not in substantial compliance with the Board's July 2011 remand directives.  Specifically, the VA examination is incomplete as it does not fully address the Board's question of whether peripheral neuropathy is at least as likely as not (50 percent or more) related to service.  Of particular importance, the Board's remand explained that the evidence of record indicates a possible link between peripheral neuropathy and the Veteran's presumed exposure to Agent Orange (during verified service in the Republic of Vietnam during the Vietnam era); however, the opinion did not address his Agent Orange exposure.  In light of the omission, the case must be returned for further examination.  

Remand is also necessary for an unrelated reason.  In particular, the July 2011 VA examiner directly related the Veteran's peripheral neuropathy to alcohol use (and to a lumbar spine disorder).  The Veteran is not service-connected for a lumbar spine disorder or alcohol use.  However, the Veteran's service organization representative argued in an October 2012 Informal Hearing Presentation (IHP) that the Veteran's alcohol dependence is secondary to his service-connected posttraumatic stress disorder (PTSD).  The October 2012 IHP, thus, raises an informal claim of service connection for alcohol dependence.  

The Court of Appeals for Veterans Claims (Court) explained in DeLisio, that if the evidence reasonably indicates that the cause of a claimed condition is a different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the underlying condition is related to service.  If it is determined that the underlying causal condition is, in fact, due to service, then the claim of service connection reasonably encompasses that causal condition.  The Veteran need make no further filings to initiate a claim of service connection for that condition.  25 Vet. App. at 53.

Accordingly, when considering the August 2011 VA examination opinion, the claim of service connection for alcohol dependence is reasonably encompassed within the remanded claim of entitlement to service connection for peripheral neuropathy.  

Where alcohol dependence is at issue, service connection is precluded in two circumstances: "1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  By contrast, service connection is not precluded if alcohol dependence is secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  

In other words, service connection for alcohol dependence is not necessarily precluded in this case as the Veteran contends that alcohol dependence is secondary to his service-connected PTSD.  

The issue, however, has not been developed or adjudicated by the AOJ, and the Veteran would be prejudiced by the Board adjudicating the issue in the first instance at present.  To be clear, by remanding the claim, the Board is expressing no opinion, either favorable or unfavorable, as to any final determination regarding the claimed alcohol dependence.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a letter advising him of the information and evidence necessary to substantiate the remanded claim of entitlement to service connection for alcohol dependence, as required by the Veterans Claims Assistance Act of 2000 (VCAA) and Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  

The letter should also request that the Veteran provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims of entitlement to service connection for alcohol dependence and peripheral neuropathy.   

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's outstanding VA treatment records pertaining to the remanded claims since May 2008.  

4.  All attempts to fulfill the development specified in items 1-3 above must be documented in the claims file.  

If, after making as many requests as are necessary to obtain any of the records identified in items 1-3 above, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the requested development in items 1-4 above, and any subsequent development warranted, adjudicate the issue of entitlement to service connection for alcohol dependence, providing notice of the decision to the Veteran and his representative.  

Should the Veteran then file a notice of disagreement (NOD) on the issue, the RO should issue the Veteran a Statement of the Case (SOC).  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

6.  Also after completing the requested development in items 1-4 and in the first paragraph of item 5 above, send the claims file to the VA examiner who conducted the August 2011 peripheral nerves examination for an addendum opinion regarding the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether the paper and/or electronic records were available for review. 

Accordingly, the examiner is asked to again review the pertinent evidence, including the Veteran's lay assertions, and the results of the prior examination.  Then, based on the record review and examination results, the examiner is requested to provide an opinion on the following question:  

Is at least as likely as not (i.e., there is at least a 50 percent probability) that peripheral neuropathy of either lower extremity is due to the Veteran's presumed exposure to Agent Orange during service?  

For purposes of making this determination, the examiner should accept as true that the Veteran was exposed to Agent Orange during service.  

If, and only if, the AOJ determines in completing the action outlined in the first paragraph of item 5 above that the Veteran is entitled to service connection for alcohol abuse, then the examiner should also be asked to respond to the following questions:

1)  Is it at least as likely as not (50 percent or greater) that peripheral neuropathy of either lower extremity is causally related to the Veteran's service-connected alcohol dependence?

2)  Is it at least as likely as not (50 percent or greater) that peripheral neuropathy of either lower extremity is aggravated beyond the normal course of the condition by the Veteran's service-connected alcohol dependence?  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  The examiner is also asked to identify and discuss any medical studies/reports found to be pertinent to the question. 

In making all determinations, the examiner is further asked to carefully consider the Veteran's own assertions.  

If the examiner determines that an opinion relating peripheral neuropathy to Agent Orange exposure would be speculative, s/he must clearly explain the medical reasons supporting this conclusion.  The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the remanded claims of service connection for peripheral neuropathy with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative, if any, an appropriate SSOC that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2012).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


